THIS AGREEMENT is made and dated for reference January 15, 2008




BETWEEN:




UTAH URANIUM CORP., a Nevada company, having an office at Unit B-9, 11850 South
Hwy 191, Moab, UT 84532, USA;




(the "Optionor")




AND:

CONSOLIDATED ABADDON RESOURCES INC., a British Columbia company, having an
office at #2230 – 885 West Georgia Street, Vancouver, British Columbia, V6E 3E8;




(the "Optionee")




W H E R E A S :




A.

The Optionor holds an option to purchase a one hundred per cent (100%) interest
in a total of twenty three  (23) claim blocks consisting of  460 acres located
near Hanksville, in the State of Utah, USA, known as the “Wild Claims”, more
particularly described in Schedule “A” attached hereto (the “Property”) pursuant
to an Option Agreement (the “Underlying Option Agreement”) dated January 14,
2008 between the Optionor and Christain E. Murer (“Murer”);




B.

The Optionor has agreed to grant and the Optionee wishes to acquire the right to
earn up to a sixty percent (60%) interest in and to the Property (sixty [60%]
per cent of the Optionor’s one hundred [100%] percent interest) upon and subject
to the terms and condition herein contained;




NOW THEREFORE in consideration of the premises and of the mutual covenants,
conditions and provisos herein contained, the parties hereto agree as follows:




WORKING OPTION




.

The Optionee and its employees and agents and any person duly authorized by the
Optionee shall have the sole and exclusive right and option subject to the
provisions of paragraph 9(b) to:




(a)

Enter upon the Property;




(b)

Have exclusive and quiet possession thereof;




(c)

Do such prospecting, exploration, development or other mining work thereon and
thereunder as the Optionee in its sole discretion may consider advisable;








--------------------------------------------------------------------------------

- 2  -







(d)

Bring upon and erect upon the Property such mining facilities as the Optionee
may consider advisable;




(e)

Remove from the Property reasonable quantities of any mineral products derived
therefrom, for the purpose of obtaining assays or making other tests.




The right and option given and granted under this paragraph 1 is hereinafter
called the "Working Option".




OPTION PAYMENTS AND COMMITMENTS




.

In order to maintain the Working Option in good standing and to earn the
interests in the Property hereinafter provided for, the Optionee must undertake
a work commitment on the Property, pay the sum of $75,000 to the Optionor and
assume sixty (60%) per cent  ($120,000) of the remaining cash obligations
required to be paid to Murer under the terms of the Underlying Option Agreement
and issue shares to the Optionor as follows:




(a)

Share Issuance




(i)

One hundred fifty thousand (150,000) fully paid and non-assessable common shares
to the Optionor on or before January 15, 2009;

(ii)

One hundred fifty thousand (150,000)  fully paid and non-assessable common
shares to the Optionor on or before January 15, 2010.




(b)

Work Commitment




The Optionee shall incur Six Hundred Thousand ($600,000.00) Dollars of
exploration expenditures on the Property as follows:




(i)

fully finance a work program, budgeted and agreed to by the Optionee’s
geologist, in the amount not to exceed three hundred thousand ($300,000) dollars
to commence prior to June 1, 2008.  Upon completion of the work program the
Optionee shall have earned a right to acquire a fifty (50%) percent interest in
the Property;

(ii)

an additional three hundred thousand ($300,000) dollars on or before December
31, 2008.  Upon completion of the work program the Optionee shall have earned a
right to acquire a further (10%) percent interest in the Property.




(c)

Cash Contributions




(i)

On the date that this Option Agreement is accepted for filing by the TSX Venture
Exchange (“TSX”) (the “Approval Date”), the Optionee shall pay the Optionor the
sum of seventy five thousand dollars ($75,000);

(ii)

The Optionee shall assume and pay sixty (60%) percent of the remaining cash
payment obligations required to be paid to Murer of one hundred





--------------------------------------------------------------------------------

- 3  -







twenty thousand dollars [$120,000.00] under the terms of the Underlying Option
Agreement.  It is acknowledged that the Optionor shall be responsible for making
all share issuances required to be made to Murer under the terms of the
Underlying Option Agreement.

(iii)

Pay 60% of the Bureau of Land Management (“BLM”) annual fees associated with the
Property, due and payable prior to September 1, 2008 and thereafter the Optionee
shall pay its proportionate share of all BLM annual fees.




For the purpose of this Option Agreement, "exploration expenditures" means all
expenses paid for or incurred by the Optionee with respect to the exploration
and development of the Property including, without limiting the generality of
the foregoing:




(i)

expenses paid for or incurred in connection with any program of surface or
underground prospecting, exploring, geological, geophysical and geochemical
surveying, diamond drilling and drifting, raising and other underground work,
assaying and metallurgical testing, conducting feasibility studies,
environmental studies, submissions to government agencies with respect to
production permits and other expenses ordinarily incurred in prospecting,
exploring or developing mining lands; equipping the Property for commercial
production, including a provision for working capital; plus




(ii)

10% of the cost of non-contract work and ten (10%) per cent of the cost of
contract work paid for or incurred by the Optionee with respect to all
exploration expenditures to cover all office administration costs and head
office supervision costs.




ACQUISITION OF INTEREST




.           (a)       Upon the completion by the Optionee of the issuance of the
five hundred and twenty thousand (520,000) shares and the completion of the work
commitment set out in paragraph 2, the Optionee shall have earned a sixty (60%)
per cent interest (sixty [60%] per cent of the Optionor’s one hundred [100%] per
cent interest) in and to the Property, subject only to the royalty interest
reserved to Murer under the Underlying Option Agreement and described in
paragraph 4 hereof;




(b)

From the date of acquisition by the Optionee of a sixty (60%) per cent interest
in the Property, the parties shall bear the cost of further exploration and
development in proportion to their respective interest in the Property on a
joint venture basis in accordance with the terms of the joint venture operating
agreement, a copy of which is attached hereto as Schedule “B”.





--------------------------------------------------------------------------------

- 4  -







ROYALTY INTEREST UNDER THE UNDERLYING AGREEMENT




4.

The Optionee acknowledges that the Property is subject to a royalty payable to
Murer pursuant to the terms of the Underlying Option Agreement equal to a four
percent (4%) royalty payment on uranium U308 and a two (2%) per cent royalty on
vanadium.  The Underlying Option Agreement grants to the Optionor the right at
any time to purchase two percent (2%) of the uranium royalty for the sum of
three million ($3,000,000.00) Dollars, following which Muren would hold a two
(2%) per cent uranium royalty over the Property.  The Optionor agrees with the
Optionee that it will hold this right for the benefit of the Optionee, PROVIDED
THAT the Optionee acknowledges that it will be responsible for paying its pro
rata  portion of any such royalty purchase.




OPERATOR




5.

(a)

The Optionor is hereby appointed as the operator for the purpose of carrying out
work and incurring exploration expenditures on the Property.  All such work and
expenditures shall be completed in accordance with a work program prepared by
the Optionor in consultation with the Optionee.




(b)

The operator shall conduct, direct, supervise and control all exploration work
on the Property, and without limiting the generality of the foregoing, the
operator shall have the following specific rights, duties and obligations:




(i)

The operator shall prepare and submit for approval by the Optionor  all work
plans and budgets and any supplemental work plans and budgets representing
significant changes or departures from previously approved work plans and
budgets;




(ii)

The operator shall conduct all operations on Property in a prudent and
miner-like manner and in accordance with each approved work plan and budget;




(iii)

The operator shall be responsible for compliance with all applicable laws and
regulations applicable to the completion of the work on the Property;




(iv)

The operator shall maintain all books and records concerning exploration work on
the Property in accordance with standard accounting practices, and shall, within
sixty (60) days of the completion of any option period referred to in this
Agreement provide to the Optionor an accounting summary and progress report of
work done on the Property;




(v)

The Optionee shall have access to and the right to inspect, copy and audit the
operator's books, records and invoices pertaining to any matter of accounting
relating to the Property; and




(vi)

The operator shall have the right to retain such professionals and technical
consultants as the operator, in its discretion, determines are necessary to
conduct exploration on the Property.





--------------------------------------------------------------------------------

- 5  -







TERMINATION OF WORKING OPTION




6.

(a)

This Agreement and the Working Option granted hereunder shall be terminable by
the Optionor by notice in writing to the Optionee in any of the following
events:




(i)

If the Optionee should be in default in performing any of its obligations
hereunder and has failed to take reasonable steps to cure such default within
sixty 60) days after giving of a notice of default by the Optionor;




(ii)

If the Optionee has not obtained the regulatory approval provided for in
paragraph 25 within the time limitation therein specified.




(b)

Upon termination of this Agreement by the Optionor the provisions of paragraph
11 shall apply.




NO PRODUCTION OBLIGATION




7.

The Optionee shall be under no obligation whatever to place the Property into
production.




RIGHT OF FIRST REFUSAL




8.

If either party (the “Offeror”) receives a bona fide offer in writing to sell,
transfer or assign all or any portion of its interest in the Property or in this
Agreement from a third par6ty which is at arm’s length to the Offeror, the
Offeror shall first deliver notice in writing to the other party hereto, giving
particulars of its proposed disposition of its interest and a true copy of the
offer from the third party.  The other party shall have the right to acquire the
interest of the Offeror which is the subject of the proposed disposition upon
the same terms and conditions as those set forth in the offer from the third
party, which option is exercisable upon thirty (30) days’; notice in writing to
the disposing party.  The completion of the purchase and sale arising from the
exercise of such option shall be completed in accordance with the terms of the
offer.  If the option is not exercise, the Offeror shall be entitled to dispose
of its interest to the third party, upon terms not more favourable than those
set out in the third party’s offer, for a period of ninety (90) days, failing
which the Offeror shall be required again to comply with the provisions of this
paragraph 8 before selling its interest.




COVENANTS OF THE OPTIONEE




9.

During the currency of this Agreement, the Optionee shall:




(a)

Permit the Optionor, or its representative, duly authorized by it in writing, at
its own risk and expense, access to the Property at all reasonable times and to
all records prepared by the Optionee in connection with work done on or with
respect to the Property, PROVIDED the Optionor shall not, without the prior
written consent of the Optionee, such consent not to be unreasonably withheld,
disclose any information obtained by it or communicated to it, to any third
party except as may be required by regulatory bodies having jurisdiction;

(b)

Keep the Property clear of liens and other charges arising from its operations,
and keep the Optionor indemnified in respect thereof;




(c)

Carry on all operations on the Property in a good and miner-like manner and in
compliance with all applicable governmental regulations and restrictions
including (without limitation) regulations relating to Worker's Compensation;
and




(d)

Pay or cause to be paid any rates, taxes, duties, royalties, assessments or fees
levied with respect to the Property or the Optionee's operations thereon;




COVENANTS OF THE OPTIONOR




10.

The Optionor covenants with and represents and warrants to the Optionee that:




(a)

Keep the Property in good standing by doing and filing of assessment work or by
making payments in lieu thereof, and by the doing of all other acts and things
and making all other payments, including mineral land taxes, which may be
necessary in that regard;




 (b)

it legally holds the right to acquire a one hundred percent (100%) per cent
interest in and to the Property, and the Underlying Option Agreement is in good
standing, the Optionor is not in default of any of its obligations thereunder,
and the party which granted the Option to the Optionor is the only party legally
entitled to do so.;




(c)

The mineral claims comprising the Property have been duly and validly issued and
recorded in accordance with the applicable laws of Utah and are valid and
subsisting mineral claims as of the date of execution and delivery of this
Agreement;




(d)

The Property is in good standing, free and clear of all liens, charges and
encumbrances and is not subject to any right, claim or interest of any other
person, except in accordance with the terms of the Underlying Option Agreement;




(e)

The Optionor has the exclusive right and authority to enter into this Agreement
and to dispose of the Property in accordance with the terms hereof, and that no
other person, firm or corporation has any proprietary or other interest in the
same;




(f)

It shall keep the Underlying Option Agreement in good standing and shall not
default in its obligations thereunder and shall not modify or surrender the
Underlying Option Agreement without the prior, written consent of the Optionee.




TERMINATION PRIOR TO ACQUISITION OF PROPERTY




11.

If this Agreement is terminated, the Optionee shall:




(a)

Quit Claim all interest in the Property to the Optionor, and re-transfer to the
Optionor at no cost to the Optionor all of the Optionee's right, title and
interest in the





--------------------------------------------------------------------------------

- 6  -







Property, free and clear of all liens and encumbrances, and in good standing
with respect to the performance of assessment work;




(b)

Deliver to the Optionor copies of all reports, maps, drill logs, a written
reassignment of all claims, assay results and any other relevant technical data,
in written and electronic form, compiled by the Optionee with respect to the
Property;




(c)

Remove from the Property within twelve (12) months from the effective date of
termination all mining facilities erected, installed or brought upon the
Property by or at the instance of the Optionee, and any mining facilities
remaining on the Property after the expiration of the said period shall, without
compensation to the Optionee, become the property of the Optionor; and




(d)

Pay to the Optionor the full amount of any of the option payments set out in
paragraph 2 that have accrued due prior to the date of termination and have not
been paid.




ADDITIONAL TERMINATION




12.

In addition to any other termination provisions contained in this Agreement, the
Optionee shall at any time have the right to terminate this Agreement without
liability  therefor by giving thirty (30) days written notice of such
termination to the Optionor, and in the event of such termination this
Agreement, save and except for the provisions of paragraph 11 hereof, and
subject to the obligations of the Optionee arising from termination, shall be of
no further force and effect.




FORCE MAJEURE




13.

If the Optionee is prevented or delayed in complying with any provisions of this
Agreement by reason of strikes, lockouts, labour shortages, power shortages,
fires, wars, acts of God, governmental regulations restricting normal operations
or any other reason or reasons beyond the control of the Optionee, the time
limited for the performance of the various provisions of this Agreement as set
out above shall be extended by a period of time equal in length to the period of
such prevention and delay.  The Optionee, insofar as is possible, shall promptly
give written notice to the Optionor of the particulars of the reasons for any
prevention or delay under this paragraph, and shall take all reasonable steps to
remove the cause of such prevention or delay and shall give written notice to
the Optionor as soon as such cause ceases to subsist.








--------------------------------------------------------------------------------

- 7  -







DEFAULT




14.

Notwithstanding anything in this Agreement to the contrary, if the Optionee
should be in default in performing any requirements herein set forth (except for
the requirement to make the option payments set out in paragraph 2 in a timely
manner), the Optionor shall give written notice to the Optionee specifying the
default, and the Optionee shall not lose any rights granted under this
Agreement, unless, within sixty (60) days after the giving of a notice of
default by the Optionor, the Optionee has failed to take reasonable steps to
cure the default by the appropriate payment or performance, (the Optionee hereby
agreeing that should it so commence to cure any defect it will prosecute the
same to completion without undue delay); and if the Optionee fails to take
reasonable steps to cure any such default, the Optionor shall be entitled
thereafter to terminate this Agreement and the provisions of paragraph 12 shall
then be applicable, and to seek any remedy it may have on account of such
default.




NOTICE




15.

Any notice required to be given under this Agreement shall be deemed to be well
and sufficiently given if delivered or if mailed by registered mail in Canada
(save and except during the period of any interruption in the normal postal
service within Canada) or sent by prepaid telegram, in the case of the Optionor
addressed as follows:




Utah Uranium Corp.

c/o 1128 – 789 West Pender St.

Vancouver, BC V6C 1H2

Attention:  The President

Tel: 604-669-9330




and in the case of the Optionee addressed as follows:




Consolidated Abaddon Resources Inc.

#2230 – 885 West Georgia  Street

Vancouver, B.C.

V6E 3E8

Attention:  The President

Tel: 604-687-3376




OPTION ONLY




16.

This is an option only and except as specifically provided otherwise, nothing
herein contained shall be construed as obligating the Optionee to do any acts or
make any payments hereunder and any act or acts, or payment or payments as shall
be made hereunder shall not be construed as obligating the Optionee to do any
further act or make any further payment.  If this Agreement is terminated the
Optionee shall not be bound thereafter in debt, damages or otherwise under this
Agreement save and except as provided for in paragraph 11 and with respect to
obligations arising from termination; and all payments theretofore paid by the
Optionee shall be retained by the Optionor in consideration for entering into
this Agreement and for the rights





--------------------------------------------------------------------------------

- 8  -







conferred on the Optionee thereby.




PAYMENTS




17.

Any payments to the Optionor which the Optionee may make under the terms of this
Agreement shall be in US funds and shall be deemed to have been well and
sufficiently made in a timely manner if cheques drawn on a US chartered bank,
payable to the Optionor are mailed to the Optionor at the address stipulated for
receiving notices hereunder by prepaid registered mail from a point in Canada on
or before the date such payment is made.




FURTHER ASSURANCES




18.

The parties hereto agree to execute all such further or other assurances and
documents and to do or cause to be done all acts or things necessary to
implement and carry into effect the provisions and intent of this Agreement.




TIME OF ESSENCE




19.

Time shall be of the essence of this Agreement.




TITLES




20.

The titles to the respective paragraphs hereof shall not be deemed as part of
this Agreement but shall be regarded as having been used for convenience only.




SUCCESSORS AND ASSIGNS




21.

This Agreement shall ensure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.




ARBITRATION




22.

If any question, difference or dispute shall arise between the parties or any of
them in respect of any matter arising under this Agreement (other than the
payment of the option payments provided for in paragraph 2) or in relation to
the construction hereof the same shall be determined by the award of three
arbitrators to be named as follows:




(a)

the party or parties sharing one side of the dispute shall name an arbitrator
and give notice thereof to the party or parties sharing the other side of the
dispute;




(b)

the party or parties sharing the other side of the dispute shall, within
fourteen (14) days of receipt of the notice, name an arbitrator; and




(c)

the two arbitrators so named shall, within fifteen (15) days of the naming of
the latter of them, select a third arbitrator.





--------------------------------------------------------------------------------

- 9  -







The decision of the majority of these arbitrators shall be made within thirty
(30) days after the selection of the latter of them.  The expense of the
arbitration shall be borne equally by the parties to the dispute.  If the
parties on either side of the dispute fail to name their arbitrator within the
time limited or to proceed with the arbitration, the arbitrator named may decide
the question.  The arbitration shall be conducted in accordance with the
provisions of the Arbitration Act of the Province of British Columbia, and the
decision of the arbitrator or a majority of the arbitrators, as the case may be,
shall be conclusive and binding upon all the parties.




GOVERNING LAW




23.

This Agreement shall be governed by and interpreted in accordance with the laws
of British Columbia.




PRIOR AGREEMENTS




24.

This Agreement supersedes and replaces all prior agreements between the parties
hereto with respect to the Property, which said prior agreements shall be deemed
to be null and void upon the execution hereof.




REGULATORY APPROVAL




25.

This Agreement shall be subject to the approval of the TSX Venture Exchange.
 The Optionee will use its best efforts to obtain such approval, and if such
approval has not been obtained on or before ninety (90) days from the date
hereof, this agreement shall be terminated by the Optionor on written notice to
the Optionee.




AREA OF INTEREST




26.

The parties hereto agree that any claims which may be staked within the area
which is two (2) kilometres of the outside perimeter of the mineral claims
comprising the Property listed in Schedule "A" to this Option Agreement are to
be held for the benefit of the parties to this Option Agreement in their
respective percentage interests as they appear from time to time.




CONFIDENTIALITY




27.

(a)

The Parties agree that all information they may receive as a result of or in
connection with the expenditures carried out under the provisions of this
Agreement shall be the exclusive property of the Parties, shall be classified as
secret and treated as proprietary and shall not be shared or traded with others
without the prior consent of the Parties.  Notwithstanding the foregoing, any
Party may at any time and without consent of the other, share all or any part of
such information with:




(i)

an Affiliate;




(ii)

governments or agencies thereof or other regulatory authorities having
jurisdiction (including stock exchanges), in accordance with the





--------------------------------------------------------------------------------

- 10  -







requirements thereof;




(iii)

with shareholders and the public in accordance with any timely disclosure or
other reporting Regulations or policies from time to time in force.




(b)

Each Party agrees that it shall observe the restrictions contained in paragraph
27(a) not only while it shall be a party hereto, but also for a period of two
(2) years thereafter.




(c)

All news releases or public announcements respecting any aspect of this
Agreement or respecting the Property made by any Party shall, where practicable,
be first approved as to contents by the other Party.







IN WITNESS WHEREOF the parties hereto have hereunto executed these presents as
of the day and year first above written.










THE CORPORATE SEAL OF UTAH URANIUM CORP.

was hereunto affixed in the presence of:




Authorized Signatory





Authorized Signatory

)
)
)
)
)
)
)

)













c/s




 

 

 

THE CORPORATE SEAL OF CONSOLIDATED ABADDON RESOURCES LTD.

was hereunto affixed in the presence of:




Authorized Signatory





Authorized Signatory

)
)
)
)
)
)
)

)













c/s











--------------------------------------------------------------------------------

- A1  -










SCHEDULE ‘A’




Referred to in the Option Agreement dated for Reference  January 15, 2008

and made between  Utah Uranium Corp. (“Utah”)

and Consolidated Abaddon Resources Inc.("Consolidated Abaddon")







MINERAL CLAIMS




Wild 32, 34, 61, 63, 76-84, 97-100, 122-131, registered with U.S. B.L.M. as
UMC395533 – UMC395555




Emery County, Utah, USA. (See attached).








--------------------------------------------------------------------------------

- A2  -




[option1.jpg]

 